DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 14-18, and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 14-18, and 20 of copending Application No. 16/383,063 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 2-13 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 19 of copending Application No. 16/455,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed at sap collection devices. Both applications utilize a blade insertable into a tree, the blade defining at least one sap collecting aperture. The instant application has a passageway auxiliary portion extending from the passageway main portion and an auxiliary aperture leading substantially coaxially into the passageway main portion; a cap for selectively obstructing the auxiliary aperture. The ‘063 application has a passageway which is substantially rectilinear and defines a passageway longitudinal axis. It would have been obvious to one of ordinary skill within the art at the time of filing to include an auxiliary passageway and aperture which can be sealed with a cap in order to gain the advantages of improved sap collection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “A tree tap and a method of using the same…” restates information found in the title. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[0084] reference 62 has been used to designate “impact drill” and “cavity”. 
[0099] “auxilisry” should be replaced with –auxiliary--
This is not considered an all-inclusive list, and the specification should be reviewed. Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 4, “surface” should be replaced with –surface.--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer; Vincent F.  (US 3596402 A; hereinafter Palmer) in view of Currier John (US 0469232 A; hereinafter Currier).

    PNG
    media_image1.png
    509
    586
    media_image1.png
    Greyscale
Regarding claims 1 and 17 Currier teaches:
A blade insertable in the tree. (See Fig. 2 D); (Column 2, lines 57-61) In the use of my improvement the sap hole v being formed in the tree E in the usual manner, the spout A is driven 
A dispenser for dispensing the sap, the dispenser defining an outlet. (See Fig. 2 B, f); (Column 2, lines 53-56)
The tree tap defining a passageway between at least one sap collecting aperture and the outlet. (See Fig. 1 p, b); (Column 2 lines 91-95) Sap from the hole v passes through the branch ducts p into the duct b, and is discharged into the bucket in a manner which will be readily understood without a more explicit description.
Wherein the blade is self-penetrating so that the blade is drivable into the tree by impacting the tree tap when the blade is abutted against the tree. (See Fig. 2 D); (Column 2, lines 57-61)
The blade penetrates the tree by spreading apart and deforming fibers. (See Fig. 2 D); (Column 2, lines 57-65)
Currier does not explicitly teach:
The blade defining at least one sap collecting aperture.
Palmer teaches:
An elongated tapper with a sap collecting aperture. (See Fig. 2 #15); (Column 2, lines 55-61)
It would have been obvious to one of ordinary skill within the art to modify the sap spout of Currier to incorporate a sap collecting aperture in the blade, as taught by Palmer, in order to gain the advantages of improved fluid collection (Column 3, lines 5-12). 
Regarding claims 14, 18, and 20 Currier, in view of Palmer, as shown above discloses all of the limitations of claims 1 and 17. Currier further teaches:
The blade is configured and sized to be driven into the tree by spreading apart and deforming fibers. (See Fig. 2 D); (Column 2, lines 57-65)
Collecting sap from the tree through the passageway. (Column 2, lines 90-95)
Currier does not explicitly teach:
Without requiring removal of wood from the tree prior to being driven thereinto.
Palmer further teaches:
The tapper is driven into the tree without requiring removal of wood from the tree prior to being driven thereinto. (See Fig. 1 T); (Column 1, lines 70-74) the present invention will be seen to comprise a tapper, generally designated T, adapted to be partially inserted within the confines of a substantially dense mass such as the tree trunk 1 by means of a power gun generally designated 2.
It would have been obvious to one of ordinary skill within the art to drive the tapper of Currier without the removal of wood from the tree, as taught by Palmer, in order to gain the advantages of a more simplistic tapper without the need for additional drilling tools. Furthermore, Currier.
Claims 2-5, 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Currier in view of Palmer, further in view of Cote; Martin et al. (US 20130174478 A1; hereinafter Cote).
Regarding claims 2 and 16 Currier, in view of Palmer, as shown above, discloses all of the limitations of claim 1. Currier further teaches:
The blade having at least a portion thereof that tapers in a direction leading away from the impact receiving surface. (See Fig. 1 i); (Column 1, lines 40-45) the outer end of said blade being beveled or reduced slightly, as at I, in Fig. 1. 
Currier in view of Palmer does not explicitly teach:
An anvil between the main body and the dispenser.
Cote teaches:
An anvil between the main body and the dispenser. (See Fig. 4 #50); [0032]
The anvil defining an impact receiving surface. [0032] the tabs 50 allow the user to easily grip the device 10 and when hammering or inserting it, the user's fingers can be protected, for example.
Wherein the anvil defines a flange protruding transversally relative to the body. (See Fig. 4 #50); [0032] each tab 50 projecting perpendicularly from the second collector section 20b and each tab 50 being diametrically opposite one another. Using more tabs 50 or a configuration of tabs 50 that differs from that shown in FIG. 4 is possible.
Currier, in view of Palmer, to incorporate an anvil between the main body and the dispenser, as taught by Cote, in order to gain the advantages of a more easily removed and installed sap spout [0032] of Cote.

    PNG
    media_image2.png
    222
    486
    media_image2.png
    Greyscale
Regarding claims 3 and 12 Currier, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 2. Currier further teaches:
Wherein the blade defines a blade first surface and a blade second surface, the blade first and second surfaces merging together at a blade distal end substantially opposed to the anvil. (See Fig. 1 above); (Column 2, lines 53-61)
The blade first and second surfaces merge together in a substantially straight edge at the blade distal end. (See Fig. 1 above); (Column 2, lines 53-61)
Regarding claims 4 and 5, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 2. Currier in view of Cote does not explicitly teach. However, Palmer further teaches:
Wherein the passageway defines a substantially rectilinear main portion extending from the sap collecting aperture, the passageway main portion defining a passageway longitudinal axis. (See Fig. 2 #14, 15); (Column 2, lines 65-71)
Wherein the passageway is substantially rectilinear between the sap collecting aperture and the outlet. (See Fig. 2 #14, 15); (Column 2, lines 65-71)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sap spout of Currier, in view of Cote, to include a substantially rectilinear passageway extending from a sap collecting aperture, as taught by Palmer, in order to gain the advantages of improved sap flow and collection (Column 3, lines 5-12).
Regarding claim 9 Currier, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 4. Currier further teaches:
The blade distal end is laterally offset relative to the passageway longitudinal axis. (See Fig. 1 above); (Column 2, lines 53-61) 
Regarding claim 11 Currier, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 10. Currier in view of Palmer does not explicitly teach. Cote further teaches:
Wherein the dispenser includes a tube through which the passageway extends, the tube extending from the impact receiving surface. (See Fig. 4 #20b); [0032]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sap spout of Currier, in view of Palmer, to include a tube through which the passageway extends, as taught by Cote, in order to gain the advantages of an extended collector without hindering the collection of the sap from the tree [0032] Cote.
Regarding claim 13 Currier, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 10. Currier in view of Cote does not explicitly teach. Palmer
Sap collecting aperture is proximally spaced apart from the distal end. (See Fig. 2 #15); (Column 2, lines 47-54)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the sap spout of Currier, in view of Cote, to incorporate a sap collecting aperture proximally spaced apart from the distal end, as taught by Palmer, in order to gain the advantages of efficiently directing the flow of sap (Column 3, lines 5-12).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Currier in view of Palmer, in view of Cote, further in view of LAMB ROBERT M (US 3204370 A; hereinafter Lamb).
Regarding claim 6-8 Currier, in view of Palmer, in view of Cote, as shown above, discloses all of the limitations of claim 4. Currier, in view of Palmer and Cote does not teach. Lamb teaches:
The passageway defines a passageway auxiliary portion extending from the passageway main portion at an angle relative thereto and leading to the outlet the tree tap also defining an auxiliary aperture leading substantially coaxially into the passageway main portion substantially opposed to the sap collecting aperture. (See Fig. 1 #13, 14, 16, 25); (Column 1, lines 50-60)
Wherein the passageway auxiliary portion extends from the passageway main portion between the sap collecting aperture and the auxiliary aperture, the passageway being substantially L-shaped between the sap collecting aperture and the outlet. (See Fig. 1 #13, 14, 16, 25); (Column 1, lines 50-60)
Further comprising a cap for obstructing the auxiliary aperture. (See Fig. 1 #26); (Column 1, lines 60-65)
Currier, as modified by Palmer and Cote, to incorporate the teachings of Lamb in order to gain the advantages of an enlarged channel to allow gas bubbles to break thereby decreasing sap flow resistance (Column 1, lines 20-26).
Currier as modified by Palmer, Cote, and Lamb does not teach wherein the cap selectively obstructs the auxiliary aperture.
	It would have been obvious to one of ordinary skill within the art at the time of filing to make the cap of Lamb wherein it selectively obstructs the auxiliary aperture in order to gain the advantages of clearing any blockages in the sap spout.
Allowable Subject Matter
Claims 10, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murphy; Allan P. (US 5046281 A); tree injection comprising a blade with apertures
SOULE EVERETT I (US 2944369 A); sap collection device including apertures in the body portion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644